Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by CN 101966325 and as evidenced by “How leafy greens may protect the brain from aging”.  

CN teaches that dandelion (which contains luteolin-see “How leafy greens may protect the brain from aging”) is used to treat endometriosis in a subject and is used at 200 g or 300 g which would clearly have an amount of luteolin within the claimed range of claim 4 of between 0.01 mg and 100 grams. Note turmeric (curcumin) is also used, see pages 7-9. Note granule form on page 8. Note that claim 5 claims “pain” which is universal to a woman who suffers from endometriosis. Claim 10 claims really any form of possibilities which clearly the granules of CN would fall under. 

Applicants allege that dandelions do not nessesarily contain luteolin. Applicant cites Exhibit A, in an effort to show that the roots of dandelion allegedly do not contain luteolin, but if one carefully looks at page 4, it is clearly laid out that the roots and herb contain luteolin.  Thus, applicant’s arguments are moot.

Next applicant argues that allegedly mice cannaot be considered valid models for showing treatment of endometriosis but the claims are to a subject and NOT to a human. Even if the claims were to a human (which they are NOT) there is plenty of disclosure to show that dandelion (which contains luteolin) was known at the time the invention was made to treat endometriosis. 

Next applicant argues that allegedly the endometrium of women affected by endometriosis is different from the endometrium of normal women, for example the
endometrium of normal women does not contain and does not produce the cytochrome P 450 which is employed to use estrogen, while the endometrium of women with endometriosis contains cytochrome P 450 in its cells and therefore is abnormal (see, Bulun ef a/., J Clin Endocrinol Metab. 1993 Jun;76(6):1458-63.; Exhibit B).

While this is facinating, it still does not prove that the luteolin in the dandelion will not treat endometriosis because the references in fact recognize that endometriosis is indeed treated. 


Claims 1-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by CN 103007234 and as evidenced by Ghasemzadeh et al. and “How leafy greens may protect the brain from aging”.

CN teaches that dandelion (which contains luteolin-see “How leafy greens may protect the brain from aging”) is used to treat endometriosis in a subject and is used at 1300 g which would clearly have an amount of luteolin within the claimed range of claim 4 of between 0.01 mg and 100 grams. Note ginger (which contains quercetin in it as noted by Ghasemzadeh) is also used, see pages 4-11. Note capsule form is used. Note that claim 5 claims “pain” which is universal to a woman who suffers from endometriosis. Claim 10 claims really any form of possibilities which clearly the capsule of CN would fall under. 

Applicants allege that dandelions do not nessesarily contain luteolin. Applicant cites Exhibit A, in an effort to show that the roots of dandelion allegedly do not contain luteolin, but if one carefully looks at page 4, it is clearly laid out that the roots and herb contain luteolin.  Thus, applicant’s arguments are moot.

Next applicant argues that allegedly mice cannaot be considered valid models for showing treatment of endometriosis but the claims are to a subject and NOT to a human. Even if the claims were to a human (which they are NOT) there is plenty of disclosure to show that dandelion (which contains luteolin) was known at the time the invention was made to treat endometriosis. 

Next applicant argues that allegedly the endometrium of women affected by endometriosis is different from the endometrium of normal women, for example the
endometrium of normal women does not contain and does not produce the cytochrome P 450 which is employed to use estrogen, while the endometrium of women with endometriosis contains cytochrome P 450 in its cells and therefore is abnormal (see, Bulun ef a/., J Clin Endocrinol Metab. 1993 Jun;76(6):1458-63.; Exhibit B).

While this is facinating, it still does not prove that the luteolin in the dandelion will not treat endometriosis because the references in fact recognize that endometriosis is indeed treated. 

Claims 1-3, 5, 8-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by CN 101574338.


CN discloses pharmaceutical compositions comprising a flavone compound of formula (I) and a fatty acid compound (e.g. linolenic acid) for reducing aromatase activity, useful for treating or preventing estrogen dependent diseases, including breast carcinoma, endometriosis, and prostatic hyperplasia. Luteolin is not explicitly singled out, but the Markush formula (1) encompasses a very limited number of flavones including quercetin, kaempferol, isorhamnetin and apigenin, and it would include luteolin if and when R1=H and R2=OH. Note solution form is used. Note that claim 5 claims “pain” which is universal to a woman who suffers from endometriosis. Claim 10 claims really any form of possibilities which clearly the solution (intraveneous injection) of CN would fall under. 

Here applicant alleges that ‘338 only shows inhibition of aromatase P450 with a flavone different from luteolin. Applicant then concludes that luteolin is not an inhibitor of P450 cytochromes but allegedly only act as modulators. While this is facinating, ‘338 does in fact teach luteolin, if and when R1=H and R2=OH. The treatment of endometriosis is clearly taught on page 3 of the machine translation.   


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101966325 in view of “How leafy greens may protect the brain from aging”. 

CN teaches that dandelion (which contains luteolin) is used to treat endometriosis in a subject and is used at 200 g or 300 g which would clearly have an amount of luteolin within the claimed range of claim 4 of between 0.01 mg and 100 grams. Note turmeric (curcumin) is also used, see pages 7-9. Note granule form on page 8. Note that claim 5 claims “pain” which is universal to a woman who suffers from endometriosis. Claim 10 claims really any form of possibilities which clearly the granules of CN would fall under. 


In the event it is seen that the dandelion of CN does not contain luteolin (which is NOT being admitted on the record) then it would have been obvious for one having ordinary skill in the art to use luteolin in the composition since “How leafy greens may protect the brain from aging” makes it clear that luteolin comes from dandelion and one would want to preserve the effectiveness of the luteolin in the dandelion because of its well known benefits as documented by “How leafy greens may protect the brain from aging”.

In the event it is seen that the claimed amounts are not obvious (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art to use such amounts of luetolin since the claimed range of luteolin is so broad (between 0.01 mg and 100 grams) and using at any point within the claimed range is well within the purview of the ordinary artisan in an effort to optimize the desired results.

Applicants allege that dandelions do not nessesarily contain luteolin. Applicant cites Exhibit A, in an effort to show that the roots of dandelion allegedly do not contain luteolin, but if one carefully looks at page 4, it is clearly laid out that the roots and herb contain luteolin.  Thus, applicant’s arguments are moot.

Next applicant argues that allegedly mice cannaot be considered valid models for showing treatment of endometriosis but the claims are to a subject and NOT to a human. Even if the claims were to a human (which they are NOT) there is plenty of disclosure to show that dandelion (which contains luteolin) was known at the time the invention was made to treat endometriosis. 

Next applicant argues that allegedly the endometrium of women affected by endometriosis is different from the endometrium of normal women, for example the
endometrium of normal women does not contain and does not produce the cytochrome P 450 which is employed to use estrogen, while the endometrium of women with endometriosis contains cytochrome P 450 in its cells and therefore is abnormal (see, Bulun ef a/., J Clin Endocrinol Metab. 1993 Jun;76(6):1458-63.; Exhibit B).

While this is facinating, it still does not prove that the luteolin in the dandelion will not treat endometriosis because the references in fact recognize that endometriosis is indeed treated. 


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103007234 and as evidenced by Ghasemzadeh et al. and “How leafy greens may protect the brain from aging”.

CN teaches that dandelion (which contains luteolin-see “How leafy greens may protect the brain from aging”) is used to treat endometriosis in a subject and is used at 1300 g which would clearly have an amount of luteolin within the claimed range of claim 4 of between 0.01 mg and 100 grams. Note ginger (which contains quercetin in it as noted by Ghasemzadeh) is also used, see pages 4-11. Note capsule form is used. Note that claim 5 claims “pain” which is universal to a woman who suffers from endometriosis. Claim 10 claims really any form of possibilities which clearly the capsule of CN would fall under. 


In the event it is seen that the dandelion of CN does not contain luteolin (which is NOT being admitted on the record) then it would have been obvious for one having ordinary skill in the art to use luteolin in the composition since “How leafy greens may protect the brain from aging” makes it clear that luteolin comes from dandelion and one would want to preserve the effectiveness of the luteolin in the dandelion because of its well known benefits as documented by “How leafy greens may protect the brain from aging”.

In the event it is seen that the claimed amounts are not obvious (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art to use such amounts of luetolin since the claimed range of luteolin is so broad (between 0.01 mg and 100 grams) and using at any point within the claimed range is well within the purview of the ordinary artisan in an effort to optimize the desired results.

Applicants allege that dandelions do not nessesarily contain luteolin. Applicant cites Exhibit A, in an effort to show that the roots of dandelion allegedly do not contain luteolin, but if one carefully looks at page 4, it is clearly laid out that the roots and herb contain luteolin.  Thus, applicant’s arguments are moot.

Next applicant argues that allegedly mice cannaot be considered valid models for showing treatment of endometriosis but the claims are to a subject and NOT to a human. Even if the claims were to a human (which they are NOT) there is plenty of disclosure to show that dandelion (which contains luteolin) was known at the time the invention was made to treat endometriosis. 

Next applicant argues that allegedly the endometrium of women affected by endometriosis is different from the endometrium of normal women, for example the
endometrium of normal women does not contain and does not produce the cytochrome P 450 which is employed to use estrogen, while the endometrium of women with endometriosis contains cytochrome P 450 in its cells and therefore is abnormal (see, Bulun ef a/., J Clin Endocrinol Metab. 1993 Jun;76(6):1458-63.; Exhibit B).

While this is facinating, it still does not prove that the luteolin in the dandelion will not treat endometriosis because the references in fact recognize that endometriosis is indeed treated. 



Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatenable over CN 101574338 in view of “How leafy greens may protect the brain from aging”.
.


CN discloses pharmaceutical compositions comprising a flavone compound of formula (I) and a fatty acid compound (e.g. linolenic acid) for reducing aromatase activity, useful for treating or preventing estrogen dependent diseases, including breast carcinoma, endometriosis, and prostatic hyperplasia. Luteolin is not explicitly singled out, but the Markush formula (1) encompasses a very limited number of flavones including quercetin, kaempferol, isorhamnetin and apigenin, and it would include luteolin if and when R1=H and R2=OH. Note solution form is used. Note that claim 5 claims “pain” which is universal to a woman who suffers from endometriosis. Claim 10 claims really any form of possibilities which clearly the solution (intraveneous injection) of CN would fall under. 


It would have been obvious for one having ordinary skill in the art to use luteolin in the composition since “How leafy greens may protect the brain from aging” makes it clear that luteolin has mutiple beneficial uses and effects and one would want to benefit from the effectiveness of the luteolin because of its well known benefits as documented by “How leafy greens may protect the brain from aging”. It also would have been obvious to use a plant extract such as dandelion since dandelion is well known to contain luteolin and “How leafy greens may protect the brain from aging” makes its benefits very evident. 

Here applicant alleges that ‘338 only shows inhibition of aromatase P450 with a flavone different from luteolin. Applicant then concludes that luteolin is not an inhibitor of P450 cytochromes but allegedly only act as modulators. While this is facinating, ‘338 does in fact teach luteolin, if and when R1=H and R2=OH. The treatment of endometriosis is clearly taught on page 3 of the machine translation.   

In the event it is seen that the claimed amounts are not obvious (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art to use such amounts of luetolin since the claimed range of luteolin is so broad (between 0.01 mg and 100 grams) and using at any point within the claimed range is well within the purview of the ordinary artisan in an effort to optimize the desired results.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/           Primary Examiner, Art Unit 1655